DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed February 10, 2022, has been entered.  Claims 72 and 83 have been amended as requested.  Claims 1-63 are cancelled.  Thus, the pending claims are 64-83.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 64-83 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  See sections 3 and 4 of the last Office action (Non-Final Rejection mailed December 14, 2021).  
Claim 64 stands indefinite for the use of the term “threadlike regions.”  It is unclear how said regions are like threads.  Are they similar in shape, color, size, function, or some other attribute?  Threads, by definition in the textile art, are slender strands of indefinite length used in sewing or weaving.  Claims 68, 81, and 82 are similarly rejected.  Claims 65-67, 69-80, and 83 are also rejected for their dependency upon claim 64.  For examination purposes, the term “threadlike regions” are interpreted as fibrils, or a tiny fibrous element.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64-67, 70-80, and 82 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., and US 2007/0154661 issued to Stroppiana, as set forth in section 7 of the last Office action.
Applicant has not amended the claims and arguments traversing the rejection have not been found persuasive for the reasons set forth below.  As such, said rejection stands. 
Specifically, Fukushima discloses an artificial turf comprising pile yarns made from uniaxially stretched stripes (i.e., slit-film monofilaments) composed of (A) 100 pbw of polyethylene, (B) 5-110 pbw of polyamide, and (C) 0.5-20 pbw of a low molecular weight polyolefin modified with an acid at its terminal end (abstract and sections [0005] and [0014]).  The polyolefin of component (C) may be polypropylene or polyethylene, while the acid may be an unsaturated carboxylic acid or its anhydride, such as maleic anhydride (section [0011]).  Polyolefin (C) may be modified with the acid or anhydride by grafting (section [0012]).  Component (C) acts as a compatibilizer for the two immiscible components (A) and (B) (section [0028]).  In other words, component (B) polyamide (i.e., applicant’s first polar polymer) is present in an amount of about 5-48%, component (A) polyethylene (i.e., applicant’s second non-polar component) is present in an amount of about 44-95%, and component (C) maleic acid anhydride (i.e., applicant’s compatibilizer) is present in an amount of about 0.5-8.6%.  The difference in polarity between the polyethylene and polyamide necessarily result in a phase separation of the polymers in the mixture (i.e., immiscible polymer blend).  Compatibilizer component C is blended with components A and B in order to improve the adhesion (i.e., miscibility) between mutually immiscible resins (i.e., polyethylene and polyamide) (section [0028]).  Hence, the artificial turf pile yarns are made from a three-phase polymer mixture.
The three resin components are mixed with a kneading apparatus to form a molten or liquid polymer mixture that is extruded at 240-280°C into a film, cooled/quenched, and cut into slit-film monofilaments for artificial turfs (sections [0013] and [0014]).  The monofilaments are drawn 2.5-8.0 times with application of heat and then subjected to heat relaxation treatment (section [0014]).  The monofilaments have a denier ranging from 100-10,000 (section [0014]).  Alternately, the pile yarns may comprise monofilaments made from extruding the molten polymer mixture from a spinneret (i.e., extruded from “a nozzle which has fine pores”), cooling/quenching, and drawing 2.5-9.0 times under the application of heat to produce monofilaments having a denier of 50-15,000 (about 0.08-1.5 mm or 80-150 micrometers) (section [0014]).  Said monofilaments may be twisted or bulked to form the pile yarns (section [0015).  In one embodiment, the pile yarn has a denier of 1200 (1333 dtex) (section [0023]).  Said pile yarns may be tufted into a primary backing and then the tufted primary backing is coated with an adhesive backcoat, such as styrene butadiene latex to fix the tufts, thereby forming the artificial turf (section [0016]).  Additives such as thermostabilizers, light stabilizers, ultraviolet absorbers, lubricants, anti-static agents, antimicrobial agents, fire retardants, pigments (i.e., applicant’s dye), bulking agents, or dispersing agents may be included in each resin composition (i.e., components (A) and (B)) (section [0013]).  
Thus, Fukushima teaches the invention of claims 64-67, 70-72, 77, 78, and 82 with the exceptions (a) the polyamide component forms polymer beads surrounded by the compatibilizer which deform into fibrils (i.e., threadlike regions), (b) the polyamide and polyethylene include different color pigments (i.e., dyes) such that the filament has a marbled pattern of the two colors, preferably to reproduce color patterns of natural grass, and (c) the quenching solution has a temperature of 10-60°C.
Regarding exception (a), Fukushima teaches the polyamide, compatibilizer, and polyethylene are mixed and kneaded to form a polymer composition which is then extruded into filaments.  Fukushima does not explicitly discuss the configuration of the immiscible polymers and compatibilizer within the polymer composition and the extruded filaments.  However, it is well known in the art that immiscible polymer blends can form fibrils of first polymer within a filament of a second polymer matrix upon extrusion of said immiscible polymer blend.  For example, the disclosures of Mallonee and Bertamini teach like immiscible polymer compositions which result in polyamide fibrils (i.e., threadlike regions) within a polyethylene matrix.  
Specifically, Mallonee teaches carpet face yarns comprising polyolefin filaments having generally co-linear smaller polyamide fibrils dispersed and embedded within said polyolefin filaments, generally toward the center portion of the polyolefin filament (abstract and col. 2, line 64-col. 3, line 13).  The polymeric mixture employed to make the filaments preferably comprises 60-95 wt.% polyolefin and 5-40 wt.% of polyamide (col. 2, lines 51-55).  Upon extrusion the polyamide component forms fibrils in-situ within the polyolefin matrix due to the immiscibility of the two polymers (col. 4, lines 16-25).  The fibrils have a diameter ranging from a fraction of a micron to a few microns and a length of several tens of microns (col. 4, lines 25-30).  The polymers employed to make the filaments may each contain pigments or chemical dyes in the masterbatch prior to extrusion (i.e., solution dyed) (col. 3, lines 35-61).  Suitable pigments include phthalocyanine green and other green and yellow pigments (col. 3, lines 35-52).  
Bertamini discloses an improvement to the immiscible polymer blend of Mallonee comprising the addition of an interphase modifier (i.e., compatibilizer) (sections [0014] and [0035]).  Bertamini teaches Mallonee’s carpet filaments have a substantially continuous polyolefin phase and a substantially discontinuous polyamide fibril phase dispersed therein (section [0014]).  Bertamini discloses a polymer mixture comprising (a) about 55-98% by wt. polyolefin, such as polyethylene or polypropylene, (b) about 5-45% by wt. fibril forming polymer, such as polyamide or polyester, and (c) about 0-20 wt.% of an interphase modifier (i.e., compatibilizer), such as polyolefin polymers reacted with acids or anhydrides (e.g., maleated polyolefins) (sections [0029] - [0031] and [0035]).  Upon extrusion of the dry pellet polymer mixture, in-situ formation of elongated, substantially discontinuous fibrils are formed in a continuous polyolefin phase due to the immiscibility of the polyamide and polyolefins (sections [0047] and [0063]).  The fibrils have an average diameter of about 0.1-5 microns and an average length of about 100-1000 microns (0.1-1 mm) (section [0048]).  Bertamini teaches the fibrils are dispersed within the filament, but are generally concentrated toward the center of the filament such that the surface of said filament is substantially devoid of fibrils (i.e., fibrils are centrally located) (sections [0012], [0044], [0048], and [0050] and Figures 2 and 3).  Bertamini also teaches the compatibilizer increases the strength of the interface (i.e., delamination strength) between the polymer matrix (e.g., polyethylene) and the immiscible fibril forming polymer (e.g., polyamide), thereby providing reinforcement to the matrix polymer (sections [0047] and [0049]).  The polymers employed to make the filaments may each contain pigments or chemical dyes in the masterbatch prior to extrusion (i.e., solution dyed) (sections [0053]-[0055]).  Suitable pigments include phthalocyanine green and other green and yellow pigments (sections [0053] and [0054]).  
Note Mallonee’s molten polymeric mixture of two immiscible polymers necessarily forms a phase separated immiscible blend, which, by definition, is a blend of one of the polymers separated into beads dispersed within a matrix of the other polymer.  In other words, Mallonee’s polymeric mixture is a dispersion comprising a dispersed or discontinuous fibril-forming polyamide phase and a matrix or continuous polyolefin phase.  Upon extrusion of the molten polymer mixture through a spinneret, said dispersed polyamide beads will necessarily be elongated into fibrils (i.e., in-situ fibril formation) within the matrix polyolefin filament.  The use of Bertamini’s compatibilizer would necessarily form an interface between the first, fibril forming polymer spheres and the second polyolefin matrix polymer, thereby creating beads of the dispersed fibril forming polymer (e.g., polyamide) surrounded by compatibilizer within the second matrix polymer (e.g., polyethylene).  
Both Mallonee and Bertamini teach optimization of process parameters, such as viscosity, shear rate, and capillary hole dimensions in order to obtain the best results of fibril formation (Mallonee, col. 3, lines 14-22 and col. 4, lines 39-53 and Bertamini, sections [0044] – [0051]). Additionally, both references teach the fibrils are concentrated in the center of the filament due to the shear forces exerted on the molten mixture in the capillary openings of the spinneret and due to the difference in melt viscosity of the polyolefin and polyamide phases, wherein the polyamide fibril-forming polymer has a higher viscosity than the polyolefin polymer (Mallonee, col. 4, lines 16-30 and lines 38-53 and Bertamini, sections [0043]-[0050]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the process parameters of the Fukushima reference with the teachings of Mallonee and Bertamini in order to promote in-situ polyamide fibril formation in the polyethylene filament, thereby enhancing the properties of the artificial turf fibers.  Such a modification would have yielded predictable results to the skilled artisan (e.g., combining the features of polyolefins and polyamides in a fiber having improved mechanical properties, such as delamination and tensile properties).  Therefore, exception (a) is held to be obvious over the cited Fukushima, Mallonee, and Bertamini references.  
Regarding exception (b), wherein the polyamide and polyethylene include different color pigments (i.e., dyes) such that the filament has a marbled pattern of the two colors, while Fukushima teaches each of the polymer components may include pigments, the reference fails to teach the pigments differ so as to produce a marbled filament.  However, marble patterned artificial turf filaments are known in the art.  For example, Stroppiana discloses synthetic grass filaments having a marbled pattern thereon (abstract).  The marbled pattern is created by coloring different polymer components of the filaments in differing shades of green, yellow, beige, and brown to simulate the natural coloring of grass (sections [0037], [0038], and [0056]).  
Hence, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to color the two polymer components of the Fukushima filaments, as modified by Mallonee and Bertamini, with differing pigments so as to provide a marbled filament that better simulate the shade variations of natural turf.  Such a modification would yield predictable results to the skilled artisan.  Therefore, exception (b) is held to be obvious over the cited prior art. 
Regarding exception (c), while the Fukushima teaches the filaments are quenched to solidify the filaments post-extruding, the prior art fails to explicitly teach a quenching solution having a temperature as claimed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a quench solution having the recited temperature of 10-60°C., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, in the absence of unexpected results achieved therefrom or other evidence of non-obviousness, exception (c) and claims 64-67, 70-72, 77, 78, and 82 stand rejected as being obvious over the cited prior art.  
Regarding claim 73, while Fukushima fails to explicitly teach a difference in melt flow rates of the polyolefin and polyamide polymers, as noted above, Mallonee and Bertamini teach the fibril forming polyamide polymer has a greater viscosity than the polyolefin matrix polymer, which facilitates the fibrils being formed within a center portion of the filament.  Specifically, Bertamini states the lower viscosity of the polyolefin causes said polyolefin to flow much more readily through the capillary openings of the spinneret, while the more viscous fibril-forming polyamide concentrates into areas away from the capillary walls (section [0050]).  Bertamini teaches the polypropylene of Example 1 is a blend of polypropylene pellets having a melt index (i.e., melt flow rate) of 20 g/10 min and pellets having a melt index of 9 g/10 min (section [0063]).  Bertamini teaches the nylon have a relative viscosity of 2.7, but fails to teach a melt flow rate or melt index thereof.  However, given the previous teaching of different viscosities for the polymers, it is reasonable to presume a melt index of the nylon pellets would be different from that of the polypropylene pellets.  Additionally, it is noted that said difference in melt flow indexes would necessarily be sufficient to provide phase separation of the two immiscible polymers.  The burden is upon applicant to show otherwise.  Thus, applicant’s step of selecting the polymers such that the difference in melt flow rates result in phase separation is met by the teachings of the prior art.  Therefore, claim 73 stands rejected as being obvious over the cited prior art.  
Regarding claims 74 and 75, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polymers with the claimed melt flow rates and difference between said melt flow rates in order to maximize the phase separation of the polymers.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claims 74 and 75 stand rejected as being obvious over the cited prior art.  
Regarding claim 76, Bertamini teaches the filaments are extruded under a pressure of about 4.8-13.8 MPa (48-138 bar).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude the Fukushima filaments under the claimed pressure as suggested by Bertamini.  Such a modification would yield predictable results to the skilled artisan.  Therefore, claim 76 stands rejected as being obvious over the cited prior art.  
Regarding claim 79, which limits the marble pattern to comprise a change in color every 50-1000 microns, as set forth above, Bertamini teaches the fibrils have a length of 100-1000 microns.  If the polyamide fibril comprise a different color, as taught by Stroppiana, then the Fukushima filaments as modified by Mallonee, Bertamini, and Stroppiana will necessarily have a change in color every 100-1000 microns.  Hence, claim 79 also stands rejected as being obvious over the cited prior art.  
Regarding claim 80, as noted above, Mallonee and Bertamini teach suitable pigments include phthalocyanine green and other green and yellow pigments (col. 3, lines 35-52).  Additionally, Stroppiana teaches the marbled pattern is created by coloring different polymer components of the filaments in differing shades of green, yellow, beige, and brown to simulate the natural coloring of grass (sections [0037], [0038], and [0056]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select phthalocyanin green and a known yellow pigment, such as the claimed azo-nickel pigment complex in order to provide a marbled pattern simulating the color of natural grass.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate amount of each dye to achieve the desired degree of coloring.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 80 stands rejected as being obvious over the cited prior art. 
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., and US 2007/0154661 issued to Stroppiana, as evidenced by Principles of Polymerization, 2nd ed., by G. Odian, as set forth in section 8 of the last Office action.
Applicant has not amended the claim and arguments traversing the rejection thereof have not been found persuasive for the reasons set forth below.  As such, said rejection stands. 
Specifically, regarding claim 68, wherein the polymer beads have crystalline portions and amorphous portions and wherein stretching of said beads into fibrous regions causes an increase in the size of the crystalline portions relative to the amorphous portions, the Fukushima, Mallonee, Bertamini, and Stroppiana references do not explicitly teach such crystalline portions relative to amorphous portions.  However, it is asserted that, due to the nature of the polyamide polymer and the nature of the extrusion and drawing processes employed to make the filaments, claim 68 is necessarily met by the combination of prior art.  In particular, the extrusion and stretching under application of heat (i.e., drawing) performed by the prior art would necessarily render the monofilament more crystalline, wherein crystalline portions would increase in size compared to the amorphous portions.  Note polyamide polymers are generally considered to relatively crystalline polymers (more order polymer regions than unordered, amorphous regions) due to the polar amide groups being favorable to crystallization.  Additionally, crystallinity of polyamide polymers can be significantly increased by mechanically stretching (e.g., extrusion and drawing of filaments) to facilitate the ordering and alignment of polymer chains.  (See section 1-5a, Crystalline and Amorphous Behavior, page 25, 1st paragraph and section 1-5b, “Determinants of Polymer Crystallinity,” page 29, 1st paragraph of Principles of Polymerization, 2nd ed., by G. Odian, 1981.)  Thus, claim 68 also stands rejected as being obvious over the cited prior art.  
Claim 69 stands rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., and US 2007/0154661 issued to Stroppiana, as applied to claim 64 above, and in further view of “Effects of Mixing Procedures on Properties of Compatibilized Polypropylene/ Nylon 6 Blends,” by Lee et al., as set forth in section 9 of the last Office action.
Applicant has not amended the claim and arguments traversing the rejection thereof have not been found persuasive for the reasons set forth below.  As such, said rejection stands. 
Specifically, regarding claim 69, wherein the method of making the polymer mixture comprises forming a first mixture of polyamide and compatibilizer; heating, extruding the first mixture to a predefined shape or size, and granulating said first mixture; mixing the granulated first mixture with the polyethylene; and heating to form said polymer mixture, Fukushima, Mallonee, Bertamini, Stroppiana fail to explicitly teach said method of mixing the polymer mixture.  However, it is known in the art to compatibilize polypropylene/ polyamide immiscible blends with a compatibilizer, such as maleic anhydride grafted polypropylene, in either a one-step mixing process, wherein all three components are mixed together at one time, or a two-step mixing process, wherein the compatibilizer is pre-mixed with one of the polymers before adding to the other polymer.  For example, Lee compares one- and two-step mixing processes for polypropylene and polyamide polymer mixtures (abstract and page 1822, paragraph spanning columns 1 and 2).  
In particular, Lee compares the effect of compatibilization of polypropylene/nylon 6 (PP/N6) blends with maleic anhydride grafted polypropylene (PP-g-MAH) compatibilizer by utilizing three different mixing procedures:  (a) single-step blending, (b) two-step blending, first of PP-g-MAH with reactive N% and then with nonreactive PP (i.e., reactive two-step blending), and (c) two-step blending, first of PP-g-MAH with nonreactive PP and then with reactive N6 (i.e., nonreactive two-step blending) (page 1822, paragraph spanning columns 1 and 2).  The phase morphologies, rheological and mechanical properties of each polymer mixture were examined to determine the effects of compatibilization (page 1822, paragraph spanning columns 1 and 2).  Lee concluded that a single-step process exhibited improved phase morphology, thermal stability and mechanical properties for dried conditions, while reactive two-step blending was most effective in improving water resistance and reducing degradation of mechanical properties after moisture absorption (abstract).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select either a single-step or two-step (reactive or nonreactive) mixing process since both types of processes are known in the art and each have certain advantages over the other.  Specifically, a skilled artisan would have been motivated to select a reactive two-step process of pre-mixing the compatibilizer with the first fibril forming polymer (i.e., polyamide) and then mixing the pre-mixture into the second polyolefin polymer in order to enhance the mechanical properties of the resulting fiber with respect to water absorption resistance (pages 1830-1832).  Such a modification would have yielded predictable results to the skilled artisan.  
Lee fails to explicitly teach that the pre-mixture is heated, extruded, and granulated prior to mixing with the polypropylene.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat, extrude, and granulate (e.g., pelletize) the pre-mixture to obtain a homogenous mixture of the compatibilizer and polyamide prior to mixing with polyethylene pellets to form the dry blend mixture of polyamide and polyethylene.  Note polymer feeds for extruding fibers are generally provided in pellet form.  See Bertamini’s teaching of a dry blend mixture of nylon (i.e., polyamide) pellets and polyolefin pellets in Example 1 (section [0063]).   Hence, it would have been readily obvious to provide the first mixture in pellet form for mixing with the polyethylene pellet feedstock to feed into an extruder to form the filaments.  Such a modification would have yielded predictable results to the skilled artisan.  
Regarding the claim limitation that a size of the polymer beads is based upon the predefined shape or size, said bead size, upon mixing into the second polymer, would necessarily be limited by the shape and size of extruded first mixture.  Therefore, claim 69 stands rejected as being obvious over the cited prior art.  
Claim 81 stands rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., and US 2007/0154661 issued to Stroppiana, as applied to claim 64 above, and in further view of US 2004/0086664 issued to Seaton, as set forth in section 10 of the last Office action.
Applicant has not amended the claim and arguments traversing the rejection thereof have not been found persuasive for the reasons set forth below.  As such, said rejection stands. 
	Specifically, regarding claim 81, Fukushima fails to teach the pile height of said artificial turf, wherein the fibrils have a length less than one half of the pile height.  However, common pile heights are well understood in the art, wherein said height is such as to simulate natural grass.  For example, Seaton teaches suitable pile heights for artificial turfs are 1-6 inches, preferably 2-3 inches (section [0019]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pile height within 1-6 inches, preferably 2-3 inches.  Such a modification would have yielded the predictable result of simulating natural grass.  Note even with a minimum pile height of 1 inch (25,400 microns), the maximum fibril length taught by Bertamini of 1,000 microns is less than half the pile height.  Therefore, claim 81 stands rejected as being obvious over the cited prior art.  
Claim 83 stands rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., and US 2007/0154661 issued to Stroppiana, as applied to claim 73 above, and in further view of US 5,593,768 issued to Gessner and Fibers from Polymer Blends, Chapter 16, by D.R. Paul., as set forth in section 11 of the last Office action.
Claim 83 has been amended to include the melt flow rate limitations of claim 75.  Additionally, the claim has been amended to limit the first LLDPE polymer to having a smaller mass share than the second LLDPE polymer.  However, said amendment is insufficient to overcome the standing rejection.  In particular, the prior art teaches the fibril-forming polymer (e.g., first LLDPE) is present in a lesser amount than the matrix polymer (e.g., second LLDPE).  Additionally, as argued with claim 75, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polymers with the claimed melt flow rate ranges in order to maximize the phase separation of the polymers. Thus, applicant’s amendment is insufficient to overcome the standing rejection.  
Specifically, claim 83 limits the first and second polymers to linear low density polyethylene (LLDPE) having different melt flow rates and different molecular weights, wherein the first LLDPE is present in a smaller amount than the second LLDPE and each polymer has a recited melt flow rate range.  Fukushima, Mallonee, and Bertamini teach the claimed invention with the exceptions (a) the dispersed immiscible blend comprises two different LLDPEs and (b) the claimed melt flow rate ranges.
Regarding exception (a), while Fukushima, Mallonee, and Bertamini fail to teach an immiscible blend of two LLDPE polymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select different LLDPE polymers for the first and second polymers in order to render the filaments easier to recycle (i.e., same polymer family versus different polymer families).  
Note Gessner teaches fibers comprised of a dispersed blend of at least two different thermoplastic polymers comprising a continuous phase (i.e., matrix) of a first polymer and a discontinuous phase of the second polymer, wherein upon extrusion the second polymer form elongated fibrils within the matrix polymer (abstract).  Suitable polymers for the filaments include polyethylenes such as LLDPE (col. 3, lines 59-65).  Gessner cites the Paul reference as teaching factors that determine the level of dispersion and phase morphology of dispersed immiscible polymer blends (col. 4, lines 30-48).  Such factors include the relative rheologies of the blend components (col. 4, lines 36-42).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polymers of the same family having different rheological properties (e.g., melt flow rates and molecular weights) in order to facilitate recycling of the filaments and/or improve the adhesion between the two polymer phases.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, absent a showing of unexpected results achieved therefrom, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polymers with the claimed melt flow rate ranges in order to maximize the phase separation of the polymers. See the teachings of Paul, which teaches the importance of relative rheological properties of polymers in filaments comprising immiscible polymer blends.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (b) and claim 83 stand rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed the amendment have been fully considered but they are not persuasive. 
Applicant traverses the claim rejection under 35 USC 112 by arguing the specification teaches how the “threadlike regions” are made, which would indicate that the regions are “threadlike” in shape or form (Amendment, page 9, 2nd-4th paragraphs).  In response, the specification does not set forth a clear definition of “threadlike.” Additionally, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, applicant’s argument is found unpersuasive and the above 112 rejection stands. 
Regrading the prior art rejection of claims 64 and 82, applicant argues the claimed invention provides a novel and patentable combination of features that is not taught or suggested by the prior art (Amendment, page 10, 2nd paragraph – page 11, 2nd paragraph).  Specifically, applicant asserts the recited quenching solution temperature (i.e., 10-60°C) in combination with the recited polymer mixture extrusion temperature (i.e., 190-260°C) provides sufficient time for forming threads large enough such that the marbled color impression can be observed by a human eye (Amendment, page 10, 2nd paragraph – page 11, 1st paragraph).  Applicant submits that providing such a combination of two or more process parameters as presently claimed is not merely discovery of optimum or workable ranges involving only routine skill in the art (Amendment, page 11, 3rd paragraph).  Applicant states the prior art is not directed to solving “such a problem” (presumably providing a marbled color that is viewable up to a distance of 15 cm) with “such a solution” (presumably the combination of extrusion and quenching temperatures) and therefore a skilled artisan would not have been motivated to try the combination of process parameters and would not have yielded predictable results (Amendment, page 11, 4th paragraph).  
In response, applicant’s argument is found unpersuasive.  First, it is noted features upon which applicant relies (i.e., sufficient time to unify the polymer mixture, size of threads, and visibility of marbling to human eye) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Second, the prior art does in fact teach one of the two process parameters discussed by applicant.  Specifically, Fukushima teaches an overlapping extrusion temperature.  Thus, one of ordinary skill in the art need not determine a suitable extrusion temperature or a particular combination of extrusion and quenching temperature.  The skilled artisan only need to discover an optimal quenching temperature for a particular application.  Extrusion and quenching of polymers during filament formation are well understood in the art.  See, for example, Polymer Blends, Chapter 16 – Fibers from Polymer Blends, by D.R. Paul, section III.D. “Blend Fibers from Randomly Mixed Immiscible Polymers,” section 3, “Rheological Considerations and Fiber Formation” (page 13/44 of ScienceDirect printout), which teaches the following:
After emerging from the spinnerette hole other factors are important to the preservation of the fibrils that have been formed. Without any restraints imposed by a fiber take-up device, the elasticity of the spinning fluid would cause some recovery of this deformation, that is, die swell [47, 50], and the fibrils would return partially to their original shape. However, the restraints of extrudate take-up will tend to retard this [50] although in the absence of rapid solidification, stress relaxation or partial recovery may occur. One might expect dry jet-wet spinning to produce shorter fibrils than wet spinning. If the disperse phase were much more elastic than the matrix phase, it could relax preferentially more than the matrix. Generally, polymer solidification after leaving the spinnerette preserves much of this structure. The draw down or jet stretch of the fluid filament prior to solidification may also elongate the dispersed phase into fibrils [91]. In melt spinning, the amount of jet stretch is so great in certain cases that it may have a larger effect on fibril geometry than the extensional flow into the spinnerette hole. In wet spinning, however, the jet stretch ratio is often less than one [92], and consequently elongational flow in the spinnerette hole must be the dominant mechanism for fibril formation.

Thus, it is well understood in the art that degree of die swell, solidification (i.e., quenching) speed of the extrudate, and draw down or stretching of the filaments comprising immiscible blends affect the size and shape of the fibrils.  Hence, contrary to applicant’s assertion, determination of workable ranges for quenching temperatures and times would yield predictable results to a skilled artisan with respect to the size and/or shape of fibrils.  Additionally, a skilled artisan would readily understand an increase in fibril size would enhance visibility of the colored fibrils within the filaments.
	Third, while the specification discloses the claimed extrusion and quenching temperatures allow for fibril (i.e., thread) formation of a size and thickness sufficiently large to result in visible marbling of the filament, applicant has not shown that this result is unexpected or that the claimed temperature ranges are critical to achieving said result.  “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” In re Merck & Co., 231 USPQ 375.  Applicant has not shown “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318.  “Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.” Ex parte The NutraSweet Co., 19 USPQ2d 1586.  Therefore, applicant’s arguments are found unpersuasive and the prior art rejection of claims 64 and 82 stand.
Regarding the prior art rejection of claim 69, applicant argues the present invention differs from the prior art in that a granulated first mixture is mixed with a polymer not a granulated polymer (Amendment, page 13, 1st-4th paragraphs).  In response, claim 69 does not preclude the second polymer from being granulated form.  Thus, applicant’s argument is found unpersuasive and the prior art rejection of claim 69 stands.
Regarding the rejection of claim 83, applicant traverses by arguing the prior art fails to teach or suggest providing a polymer blend without a compatibilizer and the present invention is not directed to rendering the filaments easier to recycle (Amendment, page 15, 1st paragraph – page 17, 1st paragraph).  In response, applicant’s claims do not preclude the presence of a compatibilizer.  Additionally, the Gessner reference is silent with respect to compatibilizers. Furthermore, in response to applicant’s argument that the present invention is not concerned with the problem of recycling, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, applicant’s arguments are found unpersuasive and the above rejection of claim 83 stands.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 12, 2022